Citation Nr: 9905671	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a residual of Agent Orange (AO) exposure.

2.  Entitlement to service connection for sexual dysfunction 
as a residual of AO exposure.  

3.  Entitlement to service connection for lymphoma/lipoma as 
a residual of AO exposure.

4.  Entitlement to service connection for neuropathy as a 
residual of AO exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
July 1969.  


REMAND

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1998.  At that time the Board 
remanded this matter for additional development.  

The Board noted that the United States Court of Appeals for 
the Federal Circuit had determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) did not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  It further 
observed that the rationale employed in Combee also applied 
to claims based on exposure to AO.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997).  Under the Court's holding in Combee, 
the Department of Veterans Affairs (VA) was required to 
consider, in addition to the statutory presumptions referable 
to AO diseases, whether the veteran would be entitled to 
service connection on a direct basis under 38 U.S.C.A. § 1110 
(West 1991), or under the non-AO presumptions contained in 
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  The Board noted that the RO had 
denied the veteran's claims on the basis that VA had not 
determined that a positive association existed between the 
claimed disabilities and AO exposure.  The Board observed 
that the RO had not considered the veteran's entitlement in 
accordance with Combee.

The Board further noted that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
regulations governing service connection for disorders as 
residuals of AO exposure, which included peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (1998).  It observed that 
the RO had not had an opportunity to consider the veteran's 
claim in light of this change.

The Board indicated that when a law or regulation changed 
while a case was pending, the version most favorable to the 
claimant applied, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  It also noted that it could be a denial of due 
process for the Board to evaluate the veteran's claim under 
the new criteria in the first instance.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board further observed that the RO 
had not had the opportunity to evaluate the claim of service 
connection under the new regulation.  As such changes were 
possibly more favorable to the veteran's claim, the RO should 
have been allowed to adjudicate the veteran's claim under the 
revised regulations before a final review by the Board.  
Additionally, the Board noted that an additional VA 
examination could be in order if it was determined that the 
current medical evidence was inadequate to evaluate the 
veteran's disabilities under the recently revised 
regulations.  

The Board requested that the RO adjudicate the veteran's 
claims on a direct and presumptive basis under 38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309, in accordance with 
Combee v. Brown, and that it perform any additional 
development which it deemed necessary.

The RO did not perform the requested development.  Recently, 
the Court of Veterans Appeals (Court), eteran's 
representative has requested that this matter be remanded in 
order to comply with the Board's previous remand.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should adjudicate the 
veteran's claims on a direct and 
presumptive basis under 38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309, 
in accordance with Combee v. Brown.

2.  After performing any additional 
development which it deems necessary, in 
addition to that listed above, the RO 
should readjudicate the veteran's claims.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


